DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claim(s) 3-8, 11, 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 2, 9, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2012/0106227)	in view of Kobayashi (US 5748879).
Regarding claim(s) 1, 9 and 16, Song teaches:
A method for testing a memory chip, comprising: setting an attack mode and 	[0013] shows that a test data storage unit configured to store the address signal as test data in response to the write command in a test operation mode, and output the stored test data in response to the read command; and a connection selection unit configured to selectively connect a data input/output terminal of the normal data storage unit or a data output terminal of the test data storage unit to a global line based on whether the integrated circuit is in a first or second one of the normal operation mode and the test operation mode, respectively.	
Song does not explicitly teach, but Kobayashi teaches random attack parameters; generating a random attack command according to the attack mode and random attack parameters; attacking the memory chip according to the random attack command; and testing the attacked memory chip and generating a test result.		Col. 7, line 64 to col. 8, line 10 shows that it is possible to generate unpredictable timings by making each of the access sources execute access instructions in a random sequence. In this case, the final results can be confirmed by making each access source execute the same random testing access instruction string and making each access region a region that is within the range of the control unit and peculiar to each access source. In this case, the execution results become the same if no abnormality exists in the cache memory control mechanism.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the system/method of providing data input/output accuracy 
		
Regarding claim(s) 2 and 10, Song teaches:
the at least attack range comprising at least one of a range of row addresses and a range of column addresses; and 	[0132] the storage unit selection address signal SEL_ADDR may be any reasonably suitable signal corresponding to a bank address for selecting one of a plurality of banks, and the storage space selection address signal SAV_ADDR may be any reasonably suitable signal corresponding to a row/column address for selecting a cell to or from which real data is inputted or outputted in the bank selected by the bank address.	
	Kobayashi teaches wherein setting the random attack parameters comprises: choosing a capacity of the memory chip; choosing at least an attack range according to the capacity,      Col. 7, line 64 to col. 8, line 10 shows that it is possible to generate unpredictable timings by making each of the access sources execute access instructions in a random sequence. In this case, the final results can be confirmed by making each access source execute the same random testing access instruction string and making each access region a region that is within the range of the control unit and peculiar to each access source. In this case, the execution results become the same if no abnormality exists in the cache memory control mechanism.
setting an attack count.	Col. 4, lines 49-67 show that FIG. 5 is a diagram showing transition states ST1 through ST8 of the cache memories 2A and 2B.
		
Regarding claim(s) 12, Kobayashi teaches:	
wherein the attack testing module is configured to: check data on at least an aggressor and data on victims thereof; wherein, if the data on the at least aggressor differ the data on the victims thereof, the attack on the memory chip is completed.	Col. 9, lines 17-26 shows that when an abnormality occurs in the result of the preceding access, the subsequent results all become different, thereby making it possible to detect the abnormality since the final result obtained by one access source becomes different from the final results obtained at another access source which executes the same instruction string.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagano (US 2002/0110027): discloses a method of checking the semiconductor data storing circuit device and a method of relieving the semiconductor data storing circuit device from a defective cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES J CHOI/Examiner, Art Unit 2133